Order filed October 6, 2011.




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-11-00440-CR
                                    ____________

                           JACKIE LEE HALEY, Appellant

                                             V.

                          THE STATE OF TEXAS, Appellee


                       On Appeal from the 25th District Court
                             Colorado County, Texas
                           Trial Court Cause No. 10-118


                                         ORDER

      The reporter’s record in this case was due June 28, 2011. See Tex. R. App. P. 35.2.
The court granted two extensions for the record until September 7, 2011. The record has
not been filed with the court. We therefore issue the following order.

      We order Patricia Wagner, the official court reporter, to file the record in this appeal
on or before November 7, 2011, or appear before this court, on a date certain to show
cause why you should not be held in contempt for not filing the record in Appeal No.
14-11-00440-CR; Jackie Lee Haley v. The State of Texas, as ordered.

                                      PER CURIAM